The judgment of the court was entered January 15th 1877,
Per Curiam.
The decree by way of injunction is an exercise of high power; and when its effect is to arrest a great public work, especially after a very large expenditure of the public money, a chancellor would require a case of the clearest kind of abuse on the part of the representatives of the people of the high powers conferred upon them, before arresting a work of such a character. Added to this is the express legislation of 1846, to prevent the exercise of this high power in the case of works erected for the use of the *237public. We do not perceive in this case, as presented to us, a state of tbe law or tbe facts demanding tbe exercise of this high power of injunction, and therefore have concluded to refuse it.
The decree of the Court of Nisi Prius dismissing the bill is therefore affirmed and the appellants are ordered to pay the costs.